DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are allowed.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art of record do not teach or suggest … a security module configured while running in a non-secure mode to form a trusted execution environment on the peripheral device for processing sensitive data using sensitive code by switching from running in the non-secure mode to running in a secure mode, wherein the sensitive data and sensitive code are provided by a trusted computing entity which is in communication with the host computing device;
at least one encryption unit configured to encrypt and decrypt data transferred between the trusted execution environment and the trusted computing entity via the host computing device;
the security module configured to compute and send an attestation to the trusted computing entity to attest that the sensitive code is in the trusted execution environment…in combination and relationship with the rest of claim as being claimed in claim 1.
Therefore, claims 2-18 are allowable as being dependent upon independent claim 1.

The prior art of record do not teach or suggest … a security module configured while running in a non-secure mode to form a trusted execution environment on the peripheral device for processing sensitive data using sensitive code by switching from running in the non-secure mode to running in a secure mode, wherein the sensitive data and sensitive code are provided by a trusted computing entity which is in communication with the host computing device; at least one encryption unit configured to encrypt and decrypt data transferred between the trusted execution environment and the trusted computing entity via the host computing device; the encryption unit configured to use an encryption protocol where initialization vectors are computed from a parameterized function known to the encryption unit and the trusted computing entity…in combination and relationship with the rest of claim as being claimed in claim 19.

The prior art of record do not teach or suggest … a security module configured while running in a non-secure mode to form a trusted execution environment on the peripheral device for processing sensitive data using sensitive code by switching from running in the non-secure mode to running in a secure mode, wherein the sensitive data and sensitive code are provided by a trusted computing entity which is in communication with the host computing device; at least one encryption unit configured to encrypt and decrypt data transferred between the trusted execution environment and the trusted computing entity via the host computing device…in combination and relationship with the rest of claim as being claimed in claim 20.


Any comments considered necessary by applicant must be submitted no later than the

payment of the issue fee and, to avoid processing delays, should preferably 

accompany the issue fee. Such submissions should be clearly labeled "Comments on 

Statement of Reasons for Allowance.”


(see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to data integrity and signature verification.

Poornachandran et al (Pub. No. US 2018/0288097); “Security Monitoring Agent for Field Programmable Gate Array (FPGA) In-Memory Controller”;
-Teaches configuring a FPGA in-memory controller that is verified as a FPGA based memory controller…the returned information may be verified by attestation by the Trusted execution environment to ensure that the information is trusted…see par. 33-34.

Bressy et al (Pub. No. US 2005/0125681); “Protecting a Device Against Unintended Use In a Secure Environment”;
-Teaches authenticity and integrity of an application to be executed by the device…to add confidentiality…see par. 64-65.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479.  The examiner can normally be reached on Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 5712724219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2436